OPINION
BY THE COURT:
We have examined the briefs and record in this case, and find that the cause of action was based upon the refusal of the defendant to permit the plaintiff to exercise his right to withdraw certain mortgage bonds from the control of a certain ré-organization committee, and restore them to the custody of the defendant as pledgee, whereby the re-organization committee became authorized to and did exchange said bonds for bonds issued by a corporation that purchased the mortgaged property. That was a violation of the plaintiff’s rights as a pledgor. Glidden v Merchants Nat’l. Bank, 53 Oh St 588; Nelson v First Nat’l. Bank, 69 Fed. 798.
The judgment is for the difference between the value of the new bonds and the amount that would have been received from the proceeds of sale of the mortgaged property had the bonds not been exchanged.
We are of the opinion that the defendant violated the contractual rights of the plaintiff in refusing to co-operate with the plaintiff in withdrawing the bonds from the control of the reorganization committee, and that as a direct result the plaintiff lost the right to his bonds, and was required to accept the new bonds.
We are also of the opinion that the court adopted the correct measure of damages.
We find no substantial error in the record, prejudicial to the appellant.
The judgment is affirmed.
HAMILTON, PJ., MATTHEWS & ROSS, JJ., concur.